number release date uil criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division october this bulletin is for informational purposes it is not a directive title_26 and title_26 related cases statute_of_limitations in 299_f3d_165 2nd cir laspina a manager for ibm conspired with others to engage in a series of monetary transactions with money received as kickbacks as a result of steering ibm business to a particular contractor in an effort to conceal the kickback scheme the co-conspirators used part of the proceeds from the scheme to purchase a certificate of deposit and a piece of investment real_estate several years later laspina withdrew dollar_figure from the certificate of deposit and sold the piece of real_estate for approximately dollar_figure million laspina was convicted of conspiring to engage in monetary transactions in criminally derived property in violation of u s c a and filing false income_tax returns in violation of u s c sec_7206 on appeal laspina challenged his conviction on several grounds including his belief the conspiracy count and tax counts were time barred the court determined the withdrawal of the kickback proceeds from the certificate of deposit and wire transfer of funds from the sale of the real_estate fell within the scope of the conspiracy since these transactions were part of a single continuing agreement and were made by laspina a conspirator who had not withdrawn from the conspiracy they were overt acts in furtherance of the conspiracy and thus extended the conspiracy within the statute_of_limitations with respect to the tax counts laspina argued the tax counts in the superceding indictment were substantially broader in scope than those in the original indictment and therefore did not relate back to the original indictment the original indictment charged laspina with subscribing to materially false income_tax returns for calendar years and because the original indictment made no allegations regarding the kickback scheme laspina argued the superceding indictment impermissibly broadened the basis for the tax_evasion charges and despite the identical language the superceding indictment substantially changed the original charges because it alleged a new source of unreported income the court noted however the source of unreported income is not an essential element of the offense under sec_7206 because the charging language and the elements of the offense remained unchanged in the superceding indictment the charges were not the superceding indictment and laspina had adequate notice of the offense with which he was being charged the court ultimately concluded the tax counts in the superceding indictment related back to the original indictment and were not time barred impermissibly broadened by venue in 301_f3d_1034 9th cir pace appealed his convictions for wire fraud and tax_fraud arguing lack of venue on all counts pace formed an insurance_company and served as vice president and director of a subsidiary of the company which was headquartered the subsidiary was subsequently relocated to mexico and entered into a contract to share business with a mexican company the mexican company deposited dollar_figure in premiums into two bank accounts one under the name of the subsidiary and one under the insurance_company originally formed by pace pace failed to provide information in regard to the in arizona income received from the premium deposits to his accountant who was located in ohio the trial was held in arizona and pace was convicted of wire fraud and filing a false tax_return in violation of sec_7206 the ninth circuit reversed his convictions on the wire fraud counts but affirmed his conviction on the tax count the ninth circuit in reversing the wire fraud convictions found there was no evidence to establish pace used wires in arizona or caused such use of wires in arizona to establish venue there evidence did exist however to establish venue for the tax count since pace furnished information essential to the completion of the tax_return in arizona even though the return was prepared in ohio the court citing a previous ninth circuit decision reasoned a violation of sec_7206 is a continuing offense and may be prosecuted in the district where the false statement is initially provided or where it is ultimately received thus the act of subscribing to a false tax_return commenced when pace while in arizona furnished information essential to the return and was complete when the information was received by the service promoter’s failure to comply with injunction held in contempt in united_states v richmond et al no c u s dist lexis n d ill date the district_court for the northern district of illinois granted the government’s motion to hold a promoter of abusive_tax_schemes in contempt of a prior injunction order the action began when the government filed a civil_action to enjoin defendants’ black and richmond from promoting abusive_tax_schemes specifically black and richmond advised customers to claim unallowable federal tax benefits they also prepared tax returns for their customers claiming unallowable deductions which resulted in substantial understatements the court found black and richmond in violation of sec_7402 sec_7407 and sec_7408 statutes which collectively authorize injunctions against income_tax return preparers and promoters of abusive shelters and issued a permanent injunction it was clear black failed to comply with any aspect of the court’s injunction black filed a conditional acceptance with the court which was a blatant refusal to acknowledge the validity of the injunction as further evidence of the refusal to honor the injunction black failed to take any of the steps the court instructed black failed to provide a client list to the government failed to post a copy of the court’s order on any of his websites and failed to provide any of his clients or course attendees with copies of the court’s order or the government’s complaint based on black’s refusal to acknowledge or comply with the court’s order the court found him in contempt stay of civil_proceeding until criminal case concluded in turley v united_states no 02-4066-cv-c-nkl u s dist lexis w d mo date turley was visited by irs special agents two years after forming a hotel cleaning business and was informed she and her companies were the subject of a criminal investigation approximately seven months later turley filed a complaint seeking damages from the united_states for wrongful disclosures to third parties of her and her companies' tax_return information in violation of sec_6103 specifically turley alleged her business had been damaged by statements made by special agents about her and her companies running a scam and being criminals and money launderers the government requested a stay of the civil proceedings arguing turley's civil suit would give her access to evidence gathered during the investigation and allow her to construct defenses and tamper with potential evidence being used in the criminal investigation the court granted the government's request for a stay to the civil suit but limited the stay to a six month period subject_to reconsideration if an indictment was not returned during that time the court cited case law to support its discretion to grant such a stay especially if necessary to prevent a litigant from using the liberal discovery procedures applicable to a civil suit to avoid restrictions in criminal discovery and obtain documents they would not be entitled to in the criminal case although there was no evidence to indicate turley had filed suit for that purpose the court stated good_faith was irrelevant to the decision turley argued the civil suit should be allowed to proceed immediately since the disclosures continued to damage her business and reputation the government argued turley would not be harmed by a stay of the civil suit since the remedy of money damages would survive any criminal proceeding which may the criminal investigation the court balanced the parties’ competing interests and found although turley established her business reputation had been harmed as a result of the criminal investigation allowing the civil discovery to proceed would impose an impermissible burden on the government's criminal investigation result from summons enforcement in united_states v telephone and data systems inc no 02-c-0030-c u s dist lexis w d wis date the united_states sought injunctive relief pursuant to sec_7401 requesting the court to direct telephone and data systems inc to produce seven documents pursuant to two irs summonses telephone and data systems inc in its motion to quash argued the documents sought by the united_states were protected under both the attorney-client_privilege and the work product doctrine the court conducted an in_camera review of the documents in dispute and found three of the seven documents were protected by the attorney-client_privilege and not subject_to the irs summonses in regard to the work product argument the court found the doctrine inapplicable to all of the documents because the documents were prepared too remotely from any litigation in analyzing whether the attorney-client_privilege applied the court examined the contents of each document individually the court found the attorney-client_privilege did not apply to a business opinion letter written by tax and transaction experts nor did it apply to two letters containing only tax_advice prepared by the company’s accounting firm furthermore a letter written by the company’s tax manager making reference to in- house counsel did not turn the tax_advice into legal advice three documents satisfying the the attorney-client_privilege and subsequently excluded from the summons enforcement included a letter from the company’s tax manager specifically requesting an opinion as to whether the service would recognize the loss generated by the transactions at issue the other letters excluded under the attorney-client_privilege were an opinion examining legal issues relating to the transactions in question and a letter containing two attachments from the company’s law firm providing a memorandum and mark-ups of the accounting firm’s opinion as to the transactions in question the court ultimately ordered telephone and data systems inc to comply with the irs summons regarding four of the seven documents in question canadian tax laws unenforceable under federal wire fraud statute in 305_f3d_291 4th cir the fourth circuit held the federal wire fraud statute u s c cannot be used to enforce foreign tax laws pasquantino was convicted of engaging in a scheme to defraud canada of excise duties and tax revenues by smuggling liquor from the united_states into canada pasquantino a resident of new york ordered large quantities of discounted liquor from stores in maryland over the telephone drove down to purchase the liquor and smuggled it into canada in car trunks to avoid canadian liquor taxes which are significantly higher than liquor taxes imposed in the united_states the liquor stores cooperated with atf agents recording telephone conversations with pasquantino and advising the agents of purchases made by him the government indicted pasquantino on six counts of wire fraud pasquantino moved to dismiss the indictment for lack of jurisdiction arguing a scheme to defraud a foreign government of duties and taxes is not cognizable under the wire fraud statute the district_court denied the motion the case proceeded to trial and a jury convicted pasquantino on all six counts the fourth circuit recognizing canada’s right to collect taxes as a valid property right for wire fraud purposes examined the first and second circuits’ conflicting decisions involving the same issue and agreed with the first circuit’s invocation of the revenue rule holding foreign revenue laws affect the public order of another country and should not be subject_to scrutiny by american courts the court recognized the revenue rule as a longstanding common_law doctrine providing courts of one country will not enforce tax claims of other countries the court reasoned upholding pasquantino’s conviction would be equivalent to penal enforcement of canadian tax laws an activity in which neither the united_states courts nor prosecutors should be involved the court disagreed with the second circuit’s reasoning that the wire fraud statue does not require validation of canada’s laws noting the mere existence of the foreign law necessitates the ability to prosecute violators for the scheme ultimately the fourth circuit reversed pasquantino’s conviction search and seizure contraband in 296_f3d_713 8th cir vanhorn was convicted of counts of mail fraud and three counts of money laundering based on a fraudulent unemployment benefits scheme vanhorn created fictitious businesses to receive unlawfully obtained unemployment benefits then routed the benefit checks through various bank accounts converted the funds to cash at a casino and finally deposited his purported winnings into an investment account the government seized the funds in the investment account as evidence but did not institute formal forfeiture proceedings vanhorn filed a rule e motion to have the seized funds returned to him asserting these funds were his separate cash casino winnings which he invested the court affirmed the district court’s denial of vanhorn’s rule e motion for return of property seized from his investment account the court held criminal proceeds forfeited constitute seized as evidence but not contraband which vanhorn now convicted had no right to possess generally the court stated a rule e motion is properly denied if the defendant is not entitled to purposes of the magistrates act lawful possession of the seized property the property is contraband or subject_to forfeiture or the government’s need for the property as evidence continues other constitutional issues waiver of right to counsel in 302_f3d_626 6th cir modena appealed his conviction and sentence for conspiracy resulting from his participation in a tax_evasion scheme modena and five co-conspirators purchased sham trusts to conceal and evade paying taxes on their income all six were indicted for conspiracy to defraud the united_states in violation of u s c sec_371 at the pretrial conference the magistrate judge explained to modena the consequences of proceeding pro_se and based on modena’s answers and demeanor concluded modena knowingly and voluntarily waived his right to counsel five days later modena requested counsel be appointed however he subsequently withdrew the request stating his desire to represent himself at trial modena proceeded without counsel made no objections and the jury convicted him modena then requested the district_court provide a tax attorney to assist him during the sentencing proceedings and refused to participate in a presentence investigation interview without counsel the presentencing report was prepared without modena’s input and the district_court sentenced modena to months imprisonment on appeal modena argued inter alia the district_court failed to determine whether he knowingly and voluntarily waived his right to counsel in upholding the waiver the court disagreed with modena’s argument the district_court was obligated to conduct a second waiver of counsel proceeding after he expressed doubts about representing himself the court noted modena reiterated his desire to proceed pro_se when he wrote to the court withdrawing his earlier request to be represented therefore the district_court having no reason to suspect modena was uncertain about representing himself correctly accepted judge’s determination that modena made a knowing and voluntary waiver of counsel the court further reasoned the duplication of conducting a waiver hearing would waste judicial resources which is contrary to one of the key the magistrate evidence expert testimony - psychologists in 301_f3d_1000 9th cir the ninth circuit reversed and remanded finley’s conviction and sentence for attempting to interfere with tax_administration making false claims against the government and bank fraud finley was convicted of attempting to negotiate fraudulent financial instruments he obtained as a result of his involvement in a scheme promoted by the montana freemen at trial finley claimed a mental condition prevented him from forming the necessary intent to defraud the government however the district_court excluded his psychological expert’s testimony the sole issue on appeal was whether the trial_court abused its discretion by excluding the psychologist’s testimony the ninth circuit concluded the district_court abused its discretion by excluding the expert’s testimony under both fed r evid and b and fed r crim p rule governs the admissibility of expert opinion testimony and consists of three requirements the subject matter at issue must be beyond the common knowledge of the average lay person the witness must have sufficient expertise and the state of the pertinent scientific knowledge permits the assertion of a reasonable opinion since the government did not contest the psychologist’s qualifications the parties’ main issues of contention centered on whether the expert’s methodology was reliable and whether his testimony would assist the jury the ninth circuit found the expert’s methodology reliable since he relied on accepted psychological tests obtained a thorough patient history and did not base his conclusions solely on finley’s own statements the expert’s testimony exceeded the common knowledge of the average lay person because it offered an explanation as to how an otherwise normal man could believe the financial instruments were valid and reject all evidence to the contrary rule b allows expert testimony on a defendant’s mental status so long as the expert does not draw the ultimate inference or conclusion for the jury in this regard the ninth circuit observed the jury was free to reject the expert’s testimony the district_court also excluded the expert’s testimony as a sanction for finley’s failure to give proper notice under fed r crim p b c which allows the government to obtain information in regard to a defendant’s witness the ninth circuit however concluded a violation did not occur while finley’s disclosure may not have been as full and complete as it could have been it met the minimum requirements of the rule the information supplied the government with sufficient notice of the general nature of the expert’s testimony money laundering lesser included offense in 300_f3d_1313 11th cir two brothers appealed their convictions for money laundering the schlaens initially used their business to sell and export computers at one point however a customer told the schlaens she wished to pay cash for an order totaling more than dollar_figure but did not want a form_8300 to be filed with the irs the customer further explained the cash was from drug traffickers who wished to launder the cash the brothers agreed not to file the form_8300 and divided the purchase between two invoices each under dollar_figure to avoid the reporting requirement the customer was an undercover agent for the irs and the brothers were subsequently arrested and indicted for money laundering violations and for not filing an irs form_8300 in violation of sec_6050i the brothers were both convicted of several money laundering counts but both were acquitted on the sec_6050i count on appeal one of the brothers argued inter alia the sec_6050i count was a lesser included offense of money laundering and therefore the acquittal on the lesser included offense should have precluded his conviction on the money laundering counts the eleventh circuit first stated the lesser included offense argument arises only in the double-jeopardy context which was inapplicable in this case the court further stated the inconsistency of the verdicts does not require the money laundering counts to be dismissed furthermore where a conviction on one count and acquittal on another count is a logical impossibility the conviction will stand unless it was otherwise obtained in error since the money laundering conviction was not obtained erroneously the court affirmed the convictions investigative techniques wiretap minimization requirement in 307_f3d_1192 9th cir the ninth circuit held fax interceptions may be read in their entirety to determine the communications’ relevance mcguire was a member of the montana freemen who in an attempt to create their own government and financial system printed and distributed fraudulent financial instruments mcguire used the financial instruments to purchase goods and services knowing the accounts the instruments would be drawn on had insufficient funds the ninth circuit appointed an oregon federal judge to oversee the fbi’s wiretap investigation the judge approved phone and fax wiretaps and issued orders to postpone sealing the recordings due to the geographical distance between oregon and montana the fbi intercepted phone and fax communications often reading the contents of an entire fax before determining its relevancy to the investigation on appeal mcguire argued the fbi failed to heed the necessity prompt sealing and minimization requirements of the wiretap statute the ninth circuit found the federal judge did not abuse his discretion in finding the wiretap was necessary holding the government has more leeway with investigative methods when it pursues a widespread and dangerous conspiracy in regard to the prompt sealing requirement the court noted the federal judge explicitly directed the sealings be postponed the wiretap statute requires recordings to be sealed under the issuing court’s directions however since the government complied with the court’s orders and safeguarded the recordings pending judicial sealing the government’s explanation for the delay was satisfactory finally finding the minimization procedures for the fax interceptions adequate the ninth circuit cited 436_us_128 in which the court held the government did not unreasonably listen to all phone calls in a wide range conspiracy since even a seasoned listener would have had difficulty determining the relevancy of many of the calls before they were completed id pincite the ninth circuit similarly reasoned the government with this widespread and complex conspiracy could not be expected to know which faxes were not pertinent without examining them in some detail the court affirmed the convictions wiretap - use of civilian monitors in 300_f3d_46 1st cir the first circuit held if the government intends to use civilian monitors in connection with a wiretap it must disclose such intent to the authorizing court the court however concluded the government’s failure to comply did not require application of the statutory exclusionary rule in this case in the instant case a dea agent obtained judicial authorization to wiretap cell phones used by lopez and another suspected member of a cocaine distribution ring u s c sec_2518 requires the government to take steps to minimize the interception of untargeted communications and specifically authorizes civilians to assist authorized law enforcement officers accordingly the government contracted with civilian monitors to assist with its compliance with the minimization requirement but the government failed to disclose this fact to the authorizing judge the first circuit noting it was the first circuit to address the issue decided title iii generally places a burden of full and complete disclosure on the government in its application_for a wiretap and this burden includes an obligation to disclose the government’s intent to use civilian monitors the court derived its rule from the various subsections of sec_2518 which require a full and complete statement as to such matters relied upon by the applicant to justify belief that an order should be issued furthermore sec_2518 requires an authorization order to specify such details as the nature and location of the communications facility to be monitored and the identity of the agency authorized to intercept the communications the court reasoned the government would undermine its candor requirement under these provisions if it could withhold important information about the manner in which the wiretap would be conducted the court added if the issuing judge is kept unaware of the manner in which the government intends to execute the wiretap the judge’s ability to craft an order that is sufficiently protective of the minimization requirement in sec_2518 is diminished the first circuit however recognized the federal courts have established despite the broad language of the exclusionary rule provided in sec_2515 violations of the requirements of title iii do not require suppression unless they defeat the core underlying protective purpose of the statute the court in lopez decided the government’s failure to disclose its plans to use civilian monitors did not rise to that level and the evidence was not suppressed the court noted the undisclosed use of civilian monitors did not affect the likelihood that the wiretap would be authorized nor did it increase the wiretap’s intrusion on privacy interests sentencing intended loss in 303_f3d_923 8th cir piggie appealed his sentence for convictions arising out of a scheme to pay high school basketball players to play for his summer basketball team the scheme earned him income as the coach of the team and helped him retain top athletes gain access to sports agents and forge relationships with players to his personal benefit once the players joined the nba the payments violated ncaa rules which prohibit paying students for playing basketball the players who had been paid to play for piggie’s team lied on their applications about having been paid to play causing many universities to conduct investigations lose scholarships and pay fines piggie did not file tax returns during the years of his scheme through failing to report the income he made as the team’s coach piggie pled guilty to one count of conspiracy to commit wire fraud in violation of u s c sec_371 and one count of failure_to_file an income_tax return in violation of sec_7203 in the plea he also stipulated to a total_tax loss of dollar_figure the district_court sentenced piggie to months imprisonment based on calculations using the tax loss and intended losses to the schools including forfeited scholarships investigations costs and fines on appeal piggie argued the intended losses were miscalculated and the tax loss calculation was based on insufficient evidence in affirming the sentence the court upheld the district court’s use of harm to the schools to calculate the intended losses the court noted the sentencing guidelines permit a court to use the greater of either the actual loss suffered by the schools or the amount of loss intended toward the schools in determining the base offense level the district_court correctly determined the intended loss was greater and therefore calculated the base offense level correctly regarding the tax loss piggie argued the government had submitted a presentence report as its only evidence on the loss amount and therefore had failed in its burden to prove the tax loss the court upheld the district court’s determination of tax loss noting piggie had stipulated in the plea agreement to the tax loss amount and therefore could not later appeal the punishment to which he exposed himself intended loss in 305_f3d_194 3rd cir the third circuit held the loss a defendant intended to cause was properly measured as of the time the fraudulent scheme was in operation rather than as of the time the defendant surrendered to authorities kushner was a member of a conspiracy that created and tendered counterfeit checks after learning that federal agents were investigating the scheme and had arrested a co-conspirator kushner surrendered to authorities admitted his wrongdoing and turned over counterfeit checks with a face value of dollar_figure which had never been presented for payment in total the members of the conspiracy negotiated dollar_figure worth of counterfeit checks kushner ultimately pled guilty to bank fraud and was sentenced to months incarceration the presentence investigative report recommended the monetary loss for sentencing purposes should be measured by the amount of loss kushner intended to cause which should be measured by the face_amount of all the counterfeit checks including those never presented for payment the district_court agreed and adjusted kushner’s base offense level of upwards by levels pursuant to sec_2f1 b j of the sentencing guidelines on appeal kushner challenged inter alia the district court’s calculation of the amount of loss caused by his activities in deciding the first issue the third circuit looked to the law of conspiracy under such law a defendant is liable for his own and his co-conspirators’ acts for as long as the conspiracy continues unless he withdraws prior to the conspiracy’s termination but even upon withdrawal a defendant remains liable for his previous agreement and for his own and his co-conspirators’ previous acts in furtherance of the conspiracy the law of the guidelines does the same in calculating a defendant’s intended loss even when a defendant’s intent changes as he withdraws from the conspiracy the loss that should be considered for sentencing purposes remains the loss the defendant intended during his active_participation in the conspiracy thus the third circuit affirmed the district court’s loss calculations sophisticated means and restitution in 297_f3d_505 6th cir butler pled guilty to one count of employment_tax evasion in violation of u s c sec_7201 on appeal butler challenged inter alia the district court’s application of a sophisticated means enhancement and its delegation to the tax_court or the service the determination of the amount of restitution to be imposed as part of his sentence the individual’s in determining the propriety of the enhancement the court noted it has previously held the sophisticated means enhancement requires the sentencing court to look at the actions taken by the individual further even where a tax conspiracy is complex or repetitive the enhancement is not automatic involvement must also constitute sophisticated means the court found butler’s personal the scheme constituted sophisticated means because he helped set up the shell companies used in the tax scheme routinely used various bank accounts and post office boxes used an alias and tried to mislead the service thus the district_court properly applied the sophisticated means enhancement as involvement in provided by u s s g sec_2t1 b the court held the delegation to the tax_court or the service of the determination of the amount of restitution was an impermissible abrogation of the court’s judicial authority and concluded it affected the fairness integrity and public reputation of judicial proceedings the court found although the restitution order was imposed pursuant to u s c b because it is referenced in d of the victim and witness protection act vwpa imposition of a restitution order must comply with d of the vwpa which precludes a district_court from delegating the determination of the amount of restitution the court also held the amount of restitution was limited since absent a specific provision in the plea agreement to pay full restitution a district_court may only order restitution for the tax loss related to the count plead as butler’s agreement did not contain a provision specifically discussing restitution the district_court could only order butler to make restitution in an amount not to exceed the tax loss related to the count of the superseding indictment to which he plead guilty and not the total_tax loss used to calculate the base offense level grouping of unrelated fraud counts even when windfall results in 306_f3d_244 5th cir tolbert pleaded guilty to offenses related to a fraudulent factoring scheme and to one count of bank fraud which had taken place two years after the factoring scheme tolbert requested to have the case consolidated and argued the offenses should be grouped for sentencing purposes the district_court refused and sentenced tolbert to terms of and months imprisonment sentences to run consecutively tolbert contended the offenses involved substantially the same harm and should have been grouped for sentencing purposes the fifth circuit reversed and remanded holding the guidelines require grouping of counts involving unrelated crimes presented in a single sentencing proceeding when the offense levels are determined largely on the basis of some measure of aggregate harm thus the first clause of u s s g sec_3d1 d must be applied even in circumstances in which the resulting sentence does not provide any additional punishment for one of the crimes although other grouping requirements involved factors such as the same victims the same scheme or plan or continuous offensive behavior sec_3d1 d only requires the offenses share the same attribute of measurable harm regardless of whether the harm resulted from different factual bases further although the court recognized this interpretation resulted in a windfall for tolbert who received no extra punishment for the bank fraud because he was sentenced in a single proceeding it noted the sentencing commission anticipated anomalies like the one in this case may occur in such instances the sentencing commission contemplated the use of upward departures by the district_court defendant’s right of allocution in 305_f3d_422 6th cir the sixth circuit affirmed green’s conviction but remanded the case for resentencing based on its finding the district_court denied defense counsel the opportunity to allocute on behalf of his client in green was charged with several others in a count indictment involving drug conspiracy and tax_evasion charges green was found guilty by a jury and released on bond pending sentencing after green failed to appear for sentencing a bench warrant was issued almost ten years later green was arrested on the outstanding warrant thereafter a single count information was filed charging him with failing to appear green pled guilty and the cases were consolidated for sentencing ultimately the district_court sentenced green to months imprisonment on the drug charges and consecutive months on the failure to appear charge for a total of months green’s appeal followed the only issue the sixth circuit gave merit to involved green’s assertion the trial_court improperly limited counsel’s right to allocution on behalf of his client after being informed the court was going to impose a sentence at the low end of the guidelines or months green’s counsel understandably said his argument would be much shorter the district_court however imposed a sentence of months an obvious surprise to green’s counsel who legitimately expected a sentence of months when green’s counsel attempted to raise an objection to the sentence the district_court essentially stopped green’s counsel from saying any more and thus denied him the opportunity to allocute on behalf of his client accordingly the sixth circuit held the case must be remanded for resentencing to afford green’s counsel the right to allocute as required by federal rule_of criminal procedure c downward departure in 300_f3d_78 1st cir louis was convicted of counts of assisting in the preparation of false returns in violation of u s c sec_7206 and sentenced to months incarceration before sentencing louis filed a motion for a downward departure pursuant to u s s g sec_5h1 based on his family ties and responsibilities specifically his relationship as a person of color with his biracial son the downward departure would have permitted louis to receive a sentence of probation coupled with a special condition of home detention the district_court denied louis’s motion stating that it could not consider the racial aspect of louis’ family circumstances because the u s sentencing guidelines manual prohibited departures on account of race on appeal the court affirmed the district court’s denial of louis’s motion based on louis’s ineligibility for an exceptional family circumstances departure the court’s decision was based on the sentencing guidelines which deem family circumstances a discouraged ground for departure and therefore a district_court may only depart on the basis of a discouraged ground in an exceptional case a case is exceptional only when the discouraged ground is of a kind or exists to a degree not adequately taken into consideration by the sentencing commission and upon finding the case exceptional the court continued a district_court must explain how the case is special when compared to other cases where the reason is presented the court found the district_court could not have done so in this case the court noted even if the district_court had considered louis’s race and cultural background while deciding whether to depart on the basis of his family ties and responsibilities it could not have granted the downward departure because the record before the court could not support a determination that louis’s family circumstances merited a departure a departure based on family circumstances grounds will rarely be appropriate when as in this case there are feasible alternatives of care that are relatively comparable to what the defendant provides supervised release in 299_f3d_150 2nd cir the second circuit vacated part of thomas’ sentence after he pled guilty to one count of access device fraud admitting he charged between dollar_figure and dollar_figure on credit cards which did not belong to him thomas appealed five special conditions of supervision imposed as part of his sentence which were included in the written judgment but were not articulated orally at his sentencing hearing violating fed r crim p a rule a requires the defendant be present at the imposition of sentence at sentencing the district_court failed to set forth any condition of supervision and did not indicate it would incorporate the conditions set forth in the presentence investigation report psr the written judgment however the conditions recommended in the psr including the five conditions appealed included all imposed two were reviewing thomas’ sentence the court found of the five conditions listed as special conditions recommended in u s s g sec_5d1 d and two others were routinely imposed administrative requirements necessary to supervised release finding these four conditions standard conditions of supervised release the court held the imposition of these conditions in the written judgment did not violate rule a that neither appear on the third special condition the court found augmented the mandatory requirement that thomas not commit another federal state or local offense because it encompassed non- criminal behavior and did not overlap with any mandatory or standard conditions of release further the court stated conditions the sentencing guidelines’ lists of mandated or specifically recommended guidelines nor amount to basic requirements for the administration of supervised release do not simply clarify ambiguity in the oral imposition of supervised release instead such conditions place additional burdens on the defendant that are neither necessary to nor a foreseeable result of the imposition of supervised release thus the court held a condition of supervised release prohibiting thomas from engaging in certain otherwise lawful behavior violated rule a and could not be set forth for the first time in the written judgment revocation of home detention in 306_f3d_540 8th cir the eighth circuit affirmed the order revoking tschebaum’s probation but vacated the month sentence imposed tschebaum was sentenced to five years probation including six months of home detention after he plead guilty to one count of making a false statement in violation of u s c sec_1001 and two counts of failing to file an income_tax return in violation of sec_7203 the presentence indicated tschebaum’s sentence range was months but because he provided assistance to the government the district_court departed downward resulting in the sentence imposed investigation report the government sought to have tschebaum’s probation revoked alleging he had misrepresented his income and expenditures in the monthly reports he was required to file with his probation officer and that tschebaum had traveled outside of his home jurisdiction without authorization finding tschebaum had violated his probation the sentencing court revoked his probation in affirming the revocation of probation the court found there was sufficient evidence tschebaum committed substantial violations the court however found there was insufficient evidence in the record to indicate the district_court considered all the relevant matters in u s s g a to support the sentence imposed the court stated a district_court is required to take into account the general sentencing considerations set forth in a and although the district_court need not mechanically ‘list every consideration of a ’ it is important there is evidence that the court has considered the relevant matters and that some reason is stated for the court’s decision the court then requested the district_court on remand explain in greater detail the reasons for the sentence imposed and where necessary that it explain where in the record support for these reasons may be found use of information disclosed in proffer session at sentencing prohibited in united_states v gonzalez no u s app lexis 5th cir date the fifth circuit reversed and remanded for resentencing holding the district court’s use of information garnered through gonzalez’s debriefing breached the plea agreement gonzalez entered into a plea agreement with the government which included a promise the government would not use gonzalez’s statements made during a debriefing session against him except as permitted in the plea agreement or proffer letter under their terms the government was permitted to disclose information obtained from the debriefing session in only two circumstances if one of the u s s g sec_1b1 b exceptions applied or for the purpose of cross-examination impeachment or rebuttal if gonzalez testified contrary to the proffer during the sentencing hearing gonzalez did not testify however defense counsel made statements which were deemed inaccurate by the government the government then disclosed information solely obtained during the debriefing session in rebuttal in an effort to correct defense counsel’s misstatement the district_court then used this information to enhance gonzalez’s sentence by two levels because of a leadership role in the offense the fifth circuit found the government’s disclosure did not fall within any of the circumstances outlined in the plea agreement proffer letter in finding the government had breached the plea agreement the court stated mere disclosure of the information was not a breach of the agreements rather it was the use by the district_court in sentencing gonzalez that resulted in the agreement being breached sec_1b1 does not prohibit disclosure of information provided in a plea agreement the court noted accordingly it prohibits its use in determining the applicable guideline range the court concluded the g overnment used information provided by gonzalez at the debriefing against him and therefore breached the plea agreement criminal tax bulletin october table of cases title_26 and title_26 related cases 299_f3d_165 2nd cir 301_f3d_1034 9th cir united_states v richmond et al no c u s dist lexis n d ill date turley v united_states no 02-4066-cv-c-nkl u s dist lexis w d mo date united_states v telephone and data systems inc no 02-c-0030-c u s dist lexis w d wis date 305_f3d_291 4th cir search and seizure 296_f3d_713 8th cir other constitutional issues 302_f3d_626 6th cir evidence 301_f3d_1000 9th cir money laundering 300_f3d_1313 11th cir investigative techniques 307_f3d_1192 9th cir 300_f3d_46 1st cir sentencing 303_f3d_923 8th cir 305_f3d_194 3rd cir 297_f3d_505 6th cir 306_f3d_244 5th cir 305_f3d_422 6th cir 300_f3d_78 1st cir 299_f3d_150 2nd cir 306_f3d_540 8th cir united_states v gonzalez no u s app lexis 5th cir date department of the treasury internal_revenue_service document catalog number 24304b
